On the Merits.
Appellants have made no appearance in this court. Appeal is a mode of revising final judgments, and it is the duty of the appellant to point out the errors to his prejudice in the proceedings below. In the absence of assignment or suggestion of error, the appellate court is justified in presuming that the judgment appealed from is correct.
The plaintiffs have joined in the appeal, and have prayed for an amendment of the judgment in respect to damages.
The land in dispute is in the bed of Olear Lake, and within the proven oil field of Oaddo parish. Plaintiffs derive their title through mesne conveyance from the state of Louisiana. Defendants filed and recorded affidavits of the location of mineral claims on the same land. Plaintiffs allege damages by reason thereof in a sum exceeding $2,000. The most that can be said, on the evidence, is that the filing of the mineral claims prevented plaintiffs from selling the land at a profit. But the same evidence shows that the land is steadily increasing in value, and it therefore cannot be said that the plaintiffs have as yet suffered any real damage.
Judgment affirmed.